DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/06/2021 and 05/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 05/06/2021 were reviewed and are acceptable.
Specification
The specification filed on 05/06/2021 was reviewed and is acceptable.
Claim Objections
Claim 5 is objected to because of the following informalities:  “and extend parallel” in line 3 should be replaced with --and extends parallel--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-7, 10, 16, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recites the limitations “the casing”.  There is insufficient antecedent basis for these limitations in the claims.
Regarding claims 10, 16, and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8, 13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (US 6,562,513 B1).
Regarding claims 1 and 17, Takeuchi et al. discloses a method of fabricating a solid-state lithium ion battery, and related solid state lithium ion battery (Abstract) comprising:
providing an anode layer (negative electrode 3);
providing a cathode layer (positive electrode 1);
positioning a ceramic polymer composite electrolyte membrane (solid polymer electrolyte 2; see also e.g. col. 19, lines 4-14 which describes the addition of ceramic fine particles) between the anode layer and the cathode layer to form a laminar battery assembly (as shown in Figs 1-2); 
applying pressure to the laminar battery assembly (see Example 10, col. 28, lines 38-47); and
heating the laminar battery assembly (see Example 10, col. 28, lines 38-47).
Regarding claims 2 and 19, Takeuchi et al. discloses all of the claim limitations as set forth above.
Takeuchi et al. further discloses that the laminar battery assembly is formed inside a flexible shell in the form of a pouch (bag, i.e. armor body, see Example 10, col. 28, lines 38-47).
Regarding claim 5, Takeuchi et al. discloses all of the claim limitations as set forth above.
Takeuchi et al. further discloses that the laminar battery assembly is encased in metal casing (9) comprising a positive contact surface (positive current collector 7a) and a negative contact surface (negative current collector 7b) wherein the positive contact surface is substantially coextensive and extend[s] parallel to the negative contact surface (as shown in Fig 2).
Regarding claim 8, Takeuchi et al. discloses all of the claim limitations as set forth above.
Takeuchi et al. further discloses that step (d) comprises using a flat press (see Example 10, col. 28, lines 38-47 which describes using two glass plates to apply pressure and reasonably reads on a “flat press” because the glass plates are flat and apply pressure).
Regarding claim 13, Takeuchi et al. discloses a method of fabricating a pouch cell (Abstract; see also Example 10, col. 28, lines 38-47 which describes the electrode assembly used in a bag, i.e. armor body) comprising:
providing a flexible shell in the form of a pouch (see Example 10, col. 28, lines 38-47 which describes the electrode assembly used in a bag, i.e. armor body);
placing one or more unit cells in the pouch, wherein each unit cell comprises an anode layer (negative electrode 3), a cathode layer (positive electrode 1), and a ceramic polymer composite electrolyte membrane (solid polymer electrolyte 2; see also e.g. col. 19, lines 4-14 which describes the addition of ceramic fine particles) between the anode layer and the cathode layer (as shown in Figs 1-2); 
applying pressure to the pouch (see Example 10, col. 28, lines 38-47); and
heating the pouch (see Example 10, col. 28, lines 38-47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 6,562,513 B1), as applied to claims 1 and 17 above, in view of Ravikiran et al. (US 2005/0019638 A1).
Regarding claims 10 and 18, Takeuchi et al. discloses all of the claim limitations as set forth above.
Takeuchi et al. discloses that the ceramic polymer composite electrolyte membrane comprises a polymer matrix (via thermopolymerizable compound, see e.g. col. 7 to col. 13), ceramic nanoparticles with diameters that range from 10 to 2000 nm that are distributed in the polymer matrix (0.01 m, see col. 19, lines 4-36), and a lithium salt (see col. 17 to col. 18), wherein the ceramic nanoparticles are selected from the group of ceramic materials (see col. 19, lines 4-36).
However, Takeuchi et al. does not disclose the use of a plasticizer.
Ravikiran et al. teaches polycyclic polymers used in ion conducting membranes (Title/Abstract).  Ravikiran et al. teaches that mixtures of monomers and additives can be used to tailor the polymer composition, and teaches that an additive such as a plasticizer can help improve mechanical properties of the polymer ([0064]).
Takeuchi et al. and Ravikiran et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely ion conducting polymer membranes.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to include a plasticizer in the ceramic polymer composite electrolyte membrane of Takeuchi et al. with the reasonable expectation that doing so would improve the membrane’s mechanical properties, as suggested by Ravikiran et al.
Allowable Subject Matter
Claim 15 is allowed.
Claims 3-4, 9, 11-12, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance and the indication of allowable subject matter:
The present invention is related to, inter alia:
(claim 3 and 6) applying pressure for 1 to 100 min;
(claims 4 and 7) heating for 1 to 100 min;
(claim 9) using a pressurized liquid filled chamber;
(claims 11 and 12) wherein the anode layer or the cathode layer comprises a ceramic-polymer composite; 
(claim 14) wherein the ceramic nanoparticles are LLZO or derivatives thereof; and
(claims 15 and 20) fabricating (or the assembly is in the form of) a coin cell.
Takeuchi et al. (US 6,562,513 B1) is considered to be the closest relevant prior art to claims 9, 11-12, 14-15, and 20.  Takeuchi et al. discloses most of the claim limitations as set forth above.  However, Takeuchi et al. does not disclose, teach, fairly suggest, nor render obvious the above noted limitations.  To the contrary, Takeuchi et al. explicitly discloses that the ceramic nanoparticles may be alumina or silica (col. 19, lines 9-14) and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards particles of LLZO or derivatives.  Takeuchi et al. further discloses that the anode and cathode are comprised of active material, conductive aid, and binder (see Examples 8 and 9, col. 27 to col. 28), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards the addition of non-conductive ceramic nanoparticles.  Takeuchi et al. further discloses the manufacturing of a coin cell (as shown in Fig 2; see also Example 18, col. 32), but explicitly discloses that the coin cell is not heated and pressurized similarly to the above noted pouch cell (see Example 18, col. 32).  Furthermore, there does not appear to be any reasonable basis for the skilled artisan to be directed towards the use of a pressurized liquid filled chamber.
Bryan et al. (US 5,916,515) is considered to be the closest relevant prior art to claims 3-4 and 6-7.  Bryan et al. discloses a two-stage lamination process for batteries (Title/Abstract).  However, Bryan et al. does not disclose, teach, fairly suggest, nor render obvious the recited applying pressure or heating for 1 to 100 min.  To the contrary, Bryan et al. explicitly discloses that about 6 seconds is acceptable for high speed battery production  and that about 12 to 15 seconds can be unacceptably slow (col. 2, line 66 to col. 3, line 4).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards processing times longer than a minute.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 2022/0069277 A1) discloses a method of manufacturing an all solid state battery.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/02/2022